 In the Matter Of WATSONBROTHERSTRANSPORTATION COMPANY, INC.andINTERNATIONAL ASSOCIATION OF MACHINISTS, LODGE 1004Case No. C-739.-Decided April 22,1939Motor Carrier Industry-Interference, Restraint,and Coercion-Discrimination:discharge of shop mechanic because of expressed hostility toward a back-to-workmovementarising during a driver's strike, which movement was approved andsupportedby respondent-Reinstatement Ordered-Back Pay:awarded.Mr. Arthur R. Donovan,for the Board.Frazenburg, Webb, Beber, Klutznick & Kelley,byMr. San Beber,of Omaha, Nebr., for the respondent.Mr. B. W. King,of Omaha, Nebr., for the Machinists.Miss Margaret M. Farmer,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by International Association of Machinists,Lodge 1004, herein called the Machinists, the National Labor RelationsBoard, herein called the Board, by E. J. Eagen, Regional Director forthe Seventeenth Region (Kansas City, Missouri), issued its complaint,dated April 18, 1938, against Watson Brothers Transportation Com-pany, Inc., Omaha, Nebraska, herein called the respondent, allegingthat the respondent had engaged in and was engaging in unfair laborpractices affecting commerce, within the meaning of Section 8 (1) and(3) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.The complaint and accompanyingnotice of hearing were duly served upon the respondent and theMachinists.The complaint alleged in substance that on June 4, 1937, theInternational Brotherhood of Teamsters, Chauffeurs, Stablemen andHelpers of America, Local 554, a labor organization herein calledthe Teamsters, called a strike at the respondent's plant in Omaha,Nebraska; that prior to and following said date, the respondent co-operated and assisted in efforts to persuade its employees to re-nounce said strike, sponsored meetings for such purpose, and causedpetitions to be circulated among its employees for the same purpose ;that on or about June 18, 1937, respondent discharged Dwight12 N. L.R. B., No. 51.432 WATSON BROS. TRANSPORTATION COMPANY433McManimie, a mechanic in its repair shop at Omaha, Nebraska, andhas at all times since then refused him reinstatement because hejoined and.assisted the Machinists and because he refused to cooperatewith the respondent in its efforts to break said strike of the Team-sters.On April 25, 1938, the respondent filed an answer to thecomplaint in which it denied that it had engaged in or was engagingin the unfair labor practices alleged, and denied that its allegedactivities had an intimate or substantial relation to commerce amongthe several States.Pursuant to notice, a hearing was held in Omaha, Nebraska, onMay 2 and 3, 1938, before Gustaf B. Erickson, the Trial Examinerduly designated by the Board.The Board and the respondent wererepresented by counsel, and the Machinists by a representative; allparticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded all parties.During the hearing, the TrialExaminer made various rulings on motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.On June 28, 1938, the Trial Examiner issued his IntermediateReport in which he found that the respondent, by discharging andrefusing to employ Dwight McManimie, had engaged in and wasengaging in unfair labor practices within the meaning of Section8 (1) and (3) and Section 2 (6) and (7) of the Act; and recom-mended that the respondent cease and desist from its unfair laborpractices, and, affirmatively, that it reinstate McManimie to his formerposition with back pay.On July 8, 1938, the respondent filed ex-ception's to the Intermediate Report and requested the privilege ofmaking oral argument before the Board.Pursuant to notice, ahearing for the purpose of oral argument was held before the Boardon January 31, 1939, at Washington, D. C. The respondent and theMachinists appeared by counsel and participated in the argument.The Board has considered the exceptions filed by the respondentand save as they are consistent with the findings, conclusions, andorder set forth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THERESPONDENT 1Watson Brothers Transportation Company, Inc., a Nebraska corpo-ration with its principal place of business in Omaha, Nebraska, is'The facts set forth in this section are derived from a stipulation signed by theattorney for the respondent,the attorney for the Board, and the representative for theMachinists and entered in the record as Board Exhibit No 2. 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaged in the operation of a motor vehicle trucking service carryingfreight, both intrastate and interstate, between various points in theStates of Nebraska, Iowa, Illinois, Colorado, Kansas, and Missouri.In addition to its terminal at Omaha, Nebraska, the respondent main-tains terminal facilities in Kansas City and St. Joseph, Missouri,Des Moines and Sioux City, Iowa, Lincoln, Nebraska, and Denver,Colorado.The respondent employs approximately 300 persons.II.THE ORGANIZATION INVOLVEDInternational Association of Machinists, Lodge 1004, is a labororganization affiliated with the American Federation of Labor.Al-though its eligibility requirements are not disclosed by the record, ithas members among the respondent's employees.III.THE UNFAIR LABOR PRACTICESThe discharge of DwightMcManimieDwightMcManimie was employed in November 1936, as a mechanicin the repair shop of the respondent'sOmaha, Nebraska,terminal.Sometime subsequentto April 1,1937, he became interested in join-ing a union,and on May 12,1937,during a short strike called by theTeamsters,filed an application for membership in that organization.As he was ineligible for membership in the Teamsters,his applicationwas transferred to and acceptedby theMachinists.He immediatelyembarked upon a vigorous campaign for members among his fellowmechanics,and according to his own testimony,"taught themunions"and induced them to sign membership applications.The record indi-cates thatWebb,McManimie's foreman, knew of this activity andwas aware of the identity of the union members in the shop.Hetestified that at one time he cautioned them to be careful of whatthey said.Webb,however, was apparently sympathetic with theunion movement in the shop and testified in McManimie's behalf atthe hearing.We think itimprobable that he conveyed his knowledgeof this matter to his superiors.We find the evidence insufficient tosupport a conclusionthatthe officers of the respondent knew ofMcManimie's activities in behalf of the Machinists prior to his dis-charge on June 18, 1937.On June 4, 1937,the truck drivers in the employment of the re-spondent joined in a city-wide strike called by the Teamsters toachieve, if possible, a closed-shop agreement with employers.Therespondent found it necessary to close down its operations completely,including the repair shop.A back-to-work movement was immedi-ately initiated.Although purportedly conceived and engineered by WATSON BROS. TRANSPORTATION COMPANY*435a non-union truck driver named Joe Munshaw, it received the activeguidance of the Nebraska Truckers' Association, of which the re-spondentwas amember, and was undertaken with the approval andfinancialsupport of the respondent.A meeting held in the office ofthe Truckers' Association was attended by Charles Hall, secretary ofthe Truckers' Association, Fay Watson, president of the respondent,and Joe Munshaw, the truck driver mentioned above.On June 8,1937,Munshaw called three successive open meetings at the CastleHotel in Omaha to enlist support for the movement. The cost of themeeting and of meals and lodgings for Munshaw and several otheremployees was met in part by driver's drafts 2 on the respondent andin part by the respondent directly.At the first of these meetings,A. R. Leffingwell, city solicitor of business for the respondent, FrostyStone, an office employee, and Billingsly, a driver who had formerlybeen a truck owner, spoke against unions and in behalf of the re-spondent.The meeting was not well attended and was adjourned forseveral hours in order that a larger group might be solicited.Mc-Manimie, who had attended the first meeting in response to a sum-mons telephoned him from a source not disclosed by the record, alsoattended the second meeting.The speeches which had been made atthe first meeting were repeated.After Leffingwell had spoken, Mc-Manimierose and asserted vigorously to the men surrounding himthat so far as he could see, the meeting looked like a scab meeting;that it looked as if it had been sponsored by someone, and that, sincethere was no one present authorized to act in an effective way, hecould not see the purpose for which it had been called.He also sug-gested that those present "seemed to be pinning roses on Watsoninstead of horns."Thereupon, he left the gathering and refused tohave anything further to do with the group.Although several truckdrivers expressed themselves as being opposed to a settlement of thestrike without obtaining the respondent's guarantee of a closed shop,McManimiewas apparently the only mechanic to voice a protestagainst the purpose of the proceedings.Munshaw testified that hereported "little talks not in harmony with the meeting" to Fay Wat-son, andthat he heard and reported to Watson McManimie's remarksabout "pinning roses on Watson instead of horns."He testifiedthatWatson replied that he (Watson) had already heard of theseremarks.DespiteWatson's denial at the hearing of any knowledgeconcerning McManimie's part in the meeting, we believe, after con-sidering all the evidence, that Munshaw's reports were given as stated,and that they were given at the time or very shortly after the meetingswere held.2A driver's draft is a blank form of draft supplied the driver by the respondent foruse on the road in case of emergency.Drivers were not ordinarily permitted to use themin Omaha.169134-39-vol 12-29 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen McManimie returned to work at the termination of thestrike on June 18, 1937, the timekeeper, on Fay Watson's orders, gavehim his final check and summarily discharged him.At the hearing, Watson attributed McManimie's discharge to threecauses, namely, three unexcused absences during working hours,failure to finish two jobs at the times requested by his foreman, anda suspicion on the part of Watson that McManimie was stealingparts from the supply room.The record shows that one of McManimie's three allegedly un-excused absences from the shop occurred early in April with theexpress permission ofWebb.Watson saw McManimie leave theyard at approximately 2:30 p. m. on the day in question but did notspeak to him.He did, however, inquire the reason for this seemingirregularity fromWebb and was informed that McManimie hadbeen granted leave to attend to personal business.Watson expressedstrong disapproval.There is no evidence in the record, however, toindicate whether the disapproval was directed towards McManimiefor leaving the shop early or towards Webb who, by permitting suchaction may, in Watson's estimation, have exceeded an admitted au-thority to grant men occasional time off.During two of the bookkeeper's frequent visits to the shop,McManimie was absent.These absences were reported to Watson,and when Watson requested of Webb an explanation of this con-duct,Webb pleaded ignorance of McManimie's whereabouts.How-ever, at the hearing Webb indicated that it was not unusual for themechanics to be absent from the floor temporarily, that McManimiehad occasionally gone to the International Truck Company forparts, and that he had not been absent without permission.Watsonstated that one of these absences occurred during the latter part ofMay, and that, had he not been preoccupied with the strike of hisdrivers, he would have discharged McManimie at that time.Hetestified that he complained to Webb of the absence at the time ofits occurrence, and that it was the duty of Webb to transmit thecomplaint to McManimie.The content of such complaint was notspecified at the hearing.Watson did not assert, nor does the record-how, that it embodied a threat of McManimie's discharge.Mc-Manimie testified that he did not receive any such threat.Watson testified and Webb admitted that on two occasions Webbhad reported to Watson that McManimie had failed to finish thetruck upon which he was working before quitting for the night.Watson explained that when a truck was required for the next day'srun, the mechanic assigned to its repair was expected to work theovertime necessary to finish it although it appears that the respond-ent paid no compensation for said overtime.There is no evidence WATSONBROS.TRANSPORTATION COMPANY437thatMcManimie failed to work until the normal quitting time onthe jobs in question, or that Watson attached importance to these twoincidents or commented unfavorably upon them at the time of theiroccurrence.As we have seen, in none of the five instances claimed by Watsonat the hearing to have been the basis of McManimie's discharge,was McManimie reprimanded by Watson personally. In only twoof the five instances does the record show affirmatively that WatsonapprisedWebb of his disapproval of McManimie's conduct. In oneof these two instances there is uncertainty as to whether his dis-approval was directed to McManimie or to Webb. Furthermore,many witnesses, includingWebb, testified to the high quality ofMcManimie's work.That its excellence was also recognized by therespondent is attested by the fact that on April 1, 1937, he receiveda substantial increase in wages,3 and that upon one occasion he wasput in charge of the shop during the absence of Webb and his assist-ant foreman. In the light of these facts, we are of the opinion thatneitherWebb nor McManimie had reason to anticipate the dischargeof McManimie prior to its occurrence.Watson maintained that he suspected McManimie of stealing partsfrom the supply room.However, parts were stolen from the sup-ply room in October 1936, before McManimie was employed, andsome were stolen, but in smaller quantities, after his discharge. Italso appears that a substantial number of tools had been stolenshortly before the hearing. It may be noted in this connection thatat least one truck driver did not return to his employment at thetermination of the strike.Although the supply room was lockedwhen the stock clerk left for the day, the key was available and couldbe used at night by both drivers and mechanics. There is no evi-dence that any employee or officer of the respondent other than FayWatson had ever suspected McManimie of dishonesty.We do notbelieve thatWatson ordered McManimie's discharge because he suspectedMcManimie of theft.-Although the record indicates that the absences and failures to fin-ish work complained of by Watson extended over a period of at least10 weeks prior to McManimie's discharge, and although Watson be-came aware of the theft of parts from the supply room shortly afterhis arrival in Omaha on March 1, 1937, Watson did not at any timecriticizeMcManimie personally for his conduct or voice a suspicionofMcManimie's dishonesty either to McManimie or to others. Itdoes not appear from the testimony of Webb or of Watson that thecomplaints which Watson made to Webb were of such a nature as to'We do not consider plausible the assertion of Fay Watson that this increase wasawarded McManimie solely on the basis of a promise made in November by a superintendentno longer in the employ of the respondent. 438DECISIONSOF NATIONALLABOR RELATIONS BOARDhave reasonably led to the inference that Watson was contemplatingMcManimie's discharge. It may be noted in this connection that thereasons advanced at the hearing for his discharge are not consistentwith those which, according-to J. E. Cuddeback, a representative ofthe Machinists, were advanced by Watson before the hearing. Cud-deback testified thatWatson, in an interview with him, held priorto the hearing first attributed the discharge to the necessity of reduc-ing expenses in the shop; and that when Cuddeback pointed out thefact that another man was at that time working in McManimie'splace,Watson asserted that McManimie was incompetent.Watsonstated at the hearing that he had related the same circumstances andgiven Cuddeback "substantially" the same reasons for the dischargeas he later advanced at the hearing.We believe, however, thatCuddeback's version of the interview is substantially true.The reasons for the discharge advanced by the respondent at thehearing are so implausible that we are constrained to believe thatother and more substantial considerations provided the true motiva-tion for its action.Upon the entire record in the case, we find thatthe discharge was due primarily to McManimie's open opposition totheback-to-workmovement approved and supported by therespondent during the Teamster's strike, and to the respondent'sconsequent fear that the union movement among his employeeswould spread to include his shop mechanics.We base this finding,in part, upon the fact that so far as the record discloses, McManimiewas the only mechanic who expressed opposition to said back-to-work movement, and upon the uncontradicted testimony of Cudde-back, the union representative, that Watson told him that the Team-sters were costing so much money that it might be necessary to closethe shop, and that if the mechanics organized and presented him withan agreement, he would certainly close the shop.Watson contended that all the respondent's employees exceptMcManimie had been reinstated at the termination of the strike andthat this fact renders insupportable the charges of discriminationagainst McManimie.The record shows, however, that the reinstate-ment of one truck driver was stoutly opposed by the respondentand was finally accomplished after prolonged negotiations by theTeamsters.The mechanics in the respondent's employment were fewin number and not fully organized.They had no contract with therespondent.Under the circumstances we consider the foregoing con-tention to be without merit.We find that the respondent discharged Dwight McManimie be-cause of his open opposition to the back-to-work movement startedamong the respondent's employees during the strike of the Teamsters,thereby discriminating in regard to his hire and tenure of employ- WATSON BROS. TRANSPORTATION COMPANY439lent, discouraging membership in the International Association ofMachinists, and interfering with, restraining, and coercing its em-ployees in the exercise of the rights guaranteed in Section 7 of theAct.At the time of his discharge McManimie was earning.$30 per week.Since that time he had been employed by four companies and hadearned a total of $758.14.He desired to be reinstated to his formerposition.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the respond-ent described in Section I above, have a close, intimate, and substan-tial relation to trade, traffic, and commerce among the several Statesand with foreign countries, and tend to lead to labor disputes bur-dening and obstructing commerce and the free flow of commerce.V. THE REMEDYWe have found that the respondent has engaged in unfair laborpractices.We will, therefore, order it to cease and desist therefrom.We have found that the respondent has discriminated against DwightMcManimie by discharging him on June 18, 1937.We shall orderthe respondent to offer said Dwight McManimie immediate and fullreinstatement to his former position, without prejudice to his sen-iority and other rights and privileges and to make him whole forany loss of pay he may have suffered by reason of his discharge bypayment to him of a sum equal to the amount which he normallywould have earned as wages from the date of his discharge to thedate of the offer of reinstatement less his net earnings during saidperiod.4Upon the foregoing findings of fact, and upon the entire recordin the case, the Board makes the following :CONCLUSIONS OF LAW1.International Association of Machinists, Lodge 1004, is a labororganization, within the meaning of Section 2 (5) of the Act.4 By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterofCrossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmerica, Lumber and Sawmill Workers Union,Local 2590,8 N. L. R. B. 440. Moniesreceived for work performed upon Federal,State, county,municipal, or other work-reliefprojects are not considered as earnings,but, as provided below in the Order,shall bededucted from the sum due the employee,and the amount thereof shall be paid over to theappropriate fiscal agency of the Federal, State, county,municipal,or other governmentor governments which supplied the funds for said work-relief projects. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.By discriminating in regard to the hire and tenure of employ-ment of Dwight McManimie, thereby discouraging membership inInternational Association of Machinists, Lodge 1004, the respondenthas engaged in and is engaging in unfair labor practices, within themeaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed by Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent,Watson Brothers Transportation Company, Inc., and itsofficers, agents, successors, and assigns shall :1.Cease and desist from :(a)Discouragingmembership in International Association ofMachinists, Lodge 1004, or any other labor organization of its em-ployees, by discriminating in regard to hire or tenure of employmentor any term or condition of employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining and other mutualaid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer Dwight MeManimie immediate and full reinstatementto his former position without prejudice to his seniority and otherrights and privileges ;(b)Make whole Dwight McManimie for any loss of pay he mayhave suffered by reason of his discharge, by the payment to him of asum of money equal to that which he would normally have earned aswages from June 18, 1937, the date of his discharge, to the date ofsuch offer of reinstatement, less his net earnings during said period;deducting, however, from the amount otherwise due to said employee,monies received by him during said period for work performed uponFederal, State, county, municipal, or other work-relief projects, andpay over the amount so deducted to the appropriate fiscal agency of WATSONBROS.TRANSPORTATION COMPANY441the Federal, State, county, municipal, or other government or govern-ments which supplied the funds for said work-relief projects;(c) Immediately post notices in conspicuous places throughout itsplant, and maintain such notices for a period of at least sixty (60)consecutive days, stating that the respondent will cease and desistin the manner set forth in paragraphs 1 (a) and (b), and will takethe affirmative action set forth in paragraphs 2 (a), (b) of this Order;(d)Notify the Regional Director for the Seventeenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.